Citation Nr: 1214511	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and G. S.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to January 1984.  Service personnel records in his claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim of entitlement to service connection for Meniere's syndrome. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in February 2009.  A transcript of that hearing is of record.

In an April 2009 decision, the Board denied entitlement to service connection for Meniere's syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court vacated the April 2009 Board decision as to this issue, remanding the matter to the Board for readjudication.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for Meniere's syndrome is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).

The Board notes that "Meniere's disease is 'a disorder of the membranous labyrinth of the inner ear that is marked by recurrent attacks of dizziness, tinnitus, and deafness.' Webster's Medical Desk Dictionary 422 (1986)."  Cromley v. Brown, 7 Vet. App. 376, 377 (1995). 

The Veteran asserts that symptoms of his claimed ear disorder, to include light vertigo, initially manifested in service and have continued bother him since that time.  His service treatment records, to include a January 1984 service separation examination report, did not reveal any findings of Meniere's syndrome.  While he voiced no complaints of dizziness or hearing loss on a January 1984 Report of Medical History, he did endorse suffering from car, train, sea, or air sickness. 

Post-service VA and private treatment records dated from 2002 to 2009 reflected assessments of Meniere's syndrome.  In a November 2004 VA ear disease examination report, the examiner specifically stated that the Veteran's Meniere's disease was not service-related.  In an April 2009 private medical statement, R. R., D. O., indicated that the etiology of Meniere disease was unclear, noting that there was some suspicion that it may represent an autoimmune ear disease.  He further stated that there was no known increased risk of Meniere disease with significant noise exposure described.  It was concluded that there was no evidence to support the notion that the Veteran's Meniere disease was a function of noise exposure. 

In this case, a remand is required for this matter in order to comply with the July 2011 Memorandum Decision.  In that decision, the Court noted that the Veteran had raised for the first time on appeal the possibility that his motion sickness (as noted on his service separation examination) might be an early symptom of Meniere's disease.  It further highlighted the similarities between motion sickness and vertigo (a symptom of Meniere's disease).   

In light of the cumulative record discussed above as well as the findings in the Court's July 2011 Memorandum Decision, the AMC should obtain an additional VA medical opinion to clarify the etiology of the Veteran's claimed ear disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file also reflects that the Veteran has received medical treatment for his claimed Meniere's disease from the VA Medical Center (VAMC) in Portland, Oregon; however, the claims file only contains VA treatment records from that facility dated up to October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

Finally, the Board notes that the Veteran submitted additional evidence to the RO in support of his claim in May 2009.  Additional new evidence associated with the record consists of an April 2009 private medical opinion that is pertinent to his claim.  Unfortunately, the statements submitted by the Veteran or his attorney did not include a waiver of AOJ review of this evidence.  As the Veteran has not waived AOJ consideration of the evidence submitted in May 2009, the case must be remanded for additional development.  38 C.F.R. §§ 19.31, 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed Meniere's disease from the Portland VAMC for the period from October 2009 to the present. 

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

2.  Thereafter, the Veteran's claims file should be reviewed by a VA physician, preferably one with an ear, nose, and throat (ENT) specialty, for an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the diagnosed Meniere's disease is casually related to his period of active service, to include the documented in-service complaints of motion sickness.  

In doing so, the examiner should acknowledge and discuss the in-service complaints of motion sickness at exit in January 1984, post-service treatment for Meniere's disease, the findings made by the private treatment provider in the April 2009 statement and by the VA examiner in the November 2004 VA ear disease examination report of record, and the statements from the Veteran asserting continuity of ear symptomatology since service.

Prior to issuing the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of September 2008 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


